UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2030


REBECCA A. WAYNE, widow of Danny W. Maynor,

                Petitioner,

          v.

MAPLE MEADOW MINING COMPANY; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(11-0645-BLA)


Submitted:   December 13, 2012               Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Rebecca A. Wayne, Petitioner Pro Se. Kathy Lynn Snyder, JACKSON
KELLY, PLLC, Morgantown, West Virginia; Jonathan Peter Rolfe,
UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rebecca    A.   Wayne      seeks    to    petition        this   court    for

review of the decision and order of the Benefits Review Board

(“Board”) affirming the Administrative Law Judge’s decision and

order denying survivor’s benefits under the Black Lung Benefits

Act, 30 U.S.C. §§ 901-945 (2006).                     We dismiss the appeal for

lack of jurisdiction.

             The Board’s decision becomes final sixty days after

its issuance unless a claimant files a petition for review with

this court or files a timely motion for reconsideration with the

Board.    20 C.F.R. § 802.406 (2012).                  The sixty-day period for

filing   a     petition      for     review       from        a     Board     order    is

jurisdictional.         Adkins     v.    Dir.,    Office          of   Workers’      Comp.

Programs, 889 F.2d 1360, 1363 (4th Cir. 1989).

             Here, the Board’s order was entered on June 22, 2012,

and Wayne was required to file her petition in this court no

later than August 21, 2012.               Wayne did not file her petition

until August 22, 2012.            Because Wayne failed to file a timely

petition for review of the underlying Board decision and order,

we   dismiss   the     petition    for    review.        We       dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   PETITION DISMISSED